Citation Nr: 0218105	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
December 1967.

The veteran appealed an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied a claim for 
service connection for posttraumatic stress disorder 
(PTSD).  That rating decision was affirmed and subsumed by 
a March 1998 decision of the Board of Veterans' Appeals 
(Board), which denied service connection for PTSD.  
38 C.F.R. § 20.1104 (2002).  

In June 1998, the veteran submitted new evidence and a 
motion for reconsideration of the Board decision.  In July 
1998, the Acting Chairman of the Board denied the motion 
for reconsideration but deferred an implied motion for 
review of the Board decision for clear and unmistakable 
error (CUE) pending the publishing of a new CUE 
regulation.  The Acting Chairman referred the newly 
submitted evidence to the RO for review as possible new 
and material evidence to reopen the veteran's PTSD claim.  

In a letter dated May 3, 1999, an administrative 
specialist at the Board notified the veteran that no 
further action would be taken on the implied motion for 
review for CUE unless the veteran: (1) specifically 
requested such action in writing within 60 days of May 3, 
1999, and, (2) mailed such request to the Director, 
Administrative Service at the Board of Veterans' Appeals.  
The veteran did not request such action.  Rather, the 
record reflects that on May 18, 1999, the RO received 
another written motion for reconsideration of the prior 
Board decision.  In a January 18, 2000 letter from the 
Acting Chairman, the motion was denied.  

In a September 1998 rating decision, the RO denied service 
connection for PTSD without addressing whether the newly 
submitted evidence was new and material.  Therefore, the 
Board must address the issue of new and material evidence 
in the first instance.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  

In his substantive appeal, the veteran requested a hearing 
before a Board Member; however, in August 2000, he elected 
a videoconference hearing.  In March 2002, the veteran 
withdrew his request for a videoconference hearing and 
again requested a hearing before a Board Member.  The 
veteran was notified in September 2002 that his hearing 
was scheduled for October 22, 2002.  The claims file 
reflects that the veteran failed to report for the 
hearing, although the notification letter appears to have 
been properly addressed and has not been returned by the 
United States Postal Service as undeliverable.  The 
veteran has not explained his failure to report or 
requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2002).


FINDINGS OF FACT

1.  In a March 1998 decision, the Board denied service 
connection for PTSD. 

2.  The Board properly notified the veteran of the March 
1998 decision and two subsequent motions for 
reconsideration were denied; the March 1998 Board decision 
became final.

3.  The evidence received subsequent to the March 1998 
Board decision does not establish that the veteran has 
PTSD or otherwise establish any material fact that was not 
already of record at the time of the March 1998 Board 
decision; it is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The March 1998 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. §§ 7103, 
7104(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 
3.160, 20.1001, 20.1100, 20.1104 (2002).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim 
of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 20.1105 
(2002); VAOPGCPREC 38-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, the prior claim of service 
connection for PTSD was disallowed by the Board in March 
1998.  Pursuant to 38 U.S.C. § 7104(b) (West 1991), when a 
claim has been disallowed by the Board and except as 
provided in 38 U.S.C.A. § 5108, "the claim may not 
thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered".  Under 
§ 5108, if new and material evidence has been presented or 
secured with respect to a claim, the Secretary shall 
reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108 (West 1991); see also VAOPGCPREC 38-97 
for a discussion of whether an intervening regulatory 
change is viewed as new and material evidence for 
reopening a prior final decision.  In this case, the 
veteran has twice moved for reconsideration of the prior 
adverse Board decision; however, the Acting Chairman of 
the Board denied those motions.  Under this circumstance, 
the prior Board decision remains final.  38 U.S.C.A. 
§ 7103(a) (West 1991 & Supp. 2002). 

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant 
and that, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly 
submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The following definitions are applicable to claims for 
pension, compensation, and dependency and indemnity 
compensation:

(a)	Informal claim.  See § 3.155. 
(b)	Original claim.  An initial formal 
application on a form prescribed by the 
Secretary. (See §§ 3.151, 3.152). 
(c)	Pending claim.  An application, formal or 
informal, which has not been finally adjudicated. 
(d)	Finally adjudicated claim.  An application, 
formal or informal, which has been allowed or 
disallowed by the agency of original 
jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice 
of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.
(See §§ 20.1103 and 20.1104 of this chapter.) 
(e)	Reopened claim.  Any application for a 
benefit received after final disallowance of an 
earlier claim, or any application based on 
additional evidence or a request for a personal 
hearing submitted more than 90 days following 
notification to the appellant of the 
certification of an appeal and transfer of 
applicable records to the Board of Veterans 
Appeals which was not considered by the Board in 
its decision and was referred to the agency of 
original jurisdiction for consideration as 
provided in § 20.1304(b)(1) of this chapter.
(f)	Claim for increase.  Any application for an 
increase in rate of a benefit being paid under a 
current award, or for resumption of payments 
previously discontinued.  

38 C.F.R. § 3.160 (2002).  

Since the Board issued its decision in March 1998, the 
veteran has submitted additional evidence and requested 
that his claim for service connection for PTSD be 
reopened.  Thus, the Board will briefly summarize the 
evidence of record at the time of the prior Board decision 
and then determine whether the newly submitted evidence is 
"new and material evidence" sufficient to reopen the 
claim.  

The relevant evidence of record at the time of the March 
1998 Board decision consists of service personnel records, 
service medical records (SMRs), VA examination reports, 
outpatient and inpatient treatment reports, a DD Form 214, 
testimony of the veteran and his mother, and other claims 
and statements of the veteran.  

The veteran's SMRs reflect no treatment for psychiatric or 
nervous disorder.  His service personnel records reflect 
that he served in Vietnam in the Army, that his specialty 
was 12C20-Bridge Specialist, and that he did not receive 
any medal that conclusively establishes participation in 
combat.  

A VA outpatient treatment record dated August 11, 1993, 
contains the following report:

This is my third contact with this patient.  He 
continues to manifest extremely severe symptoms of 
PTSD, along with severe somatic symptoms.  He 
continues to struggle to handle things himself, 
including an extra part time job, but had to give it 
up.  It means a great deal to this man to help 
himself and to stand on his own feet.  It is quite 
an insult to his sense of manhood to admit he needs 
assistance.  He would almost rather kill himself 
than ask for help.  Indeed he is at risk for self 
harm.  As best I can tell, he is only getting 2-3 
hrs. sleep, even with the help of medication.  His 
controls are threatened, in fact had a short lived 
lapse on the job the other night.  He's essentially 
at "The end of his rope."  
	In summary, this man is suffering from severe 
chronic PTSD along [with] somatic symptoms.  
			[signature], M.D.
			Team Leader, PCT Clinic

Another VA clinical report reflects that the veteran was 
hospitalized from September to October 1993, at a VA 
medical center.  The report reflects that he had a long-
standing history of flashbacks relating to Vietnam and 
that he resorted to binge drinking to relieve them.  Poor 
sleep, a depressed affect, and homicidal thoughts were 
reported.  A mental status examination was negative for 
hallucinations and delusions.  His cognition and memory 
were intact, and his insight was fair.  According to the 
treatment notes, the veteran was initially very 
cooperative, but was waylaid by a group of other Vietnam 
veterans who inculcated him with talk of compensation and 
disability.  Thereafter, the veteran became very 
aggressive about wanting to remain hospitalized for at 
least 21 days and wanting to see what was written in his 
chart.  After the staff spoke with him, he became more 
cooperative, such that by the time of his discharge, he 
had gained insight and stabilized mentally.  His Axis I 
discharge diagnoses were dysthymia, post-traumatic stress 
syndrome, and alcohol abuse, in that order.  The report 
notes that the veteran would be followed in the VA mental 
health center's PCT clinic.

In December 1993, the veteran submitted a written 
statement detailing the stressors which he allegedly 
experienced during the Vietnam War.  He stated he served 
in the Long Khanh (Bein) area, with several different 
units, including the 18th and 20th Engineering Brigades, 
the 1st and 4th Infantry Units, the 101st Airborne, and an 
unidentified Rangers unit.  He described one particular 
bridge which the enemy would blow up continuously, and his 
unit had to keep rebuilding.  On another occasion, in the 
Kein Phong province, he indicated that a fellow soldier 
got shot by a Vietnamese girl, whom the veteran then 
killed.  The girl was only 11 or 12 years old.  The 
veteran reported fighting the Viet Cong for 5 continuous 
hours at a bridge alongside personnel from the 1st 
Infantry.  Once, he and his unit were ordered to wipe out 
an entire village.  He said that he drove a bulldozer 
which was used to push the bodies into a mass grave.  He 
remarked that he is still haunted by the smell of burning 
flesh.  He reported that he was then temporarily captured 
by the enemy and taken to somewhere, possibly into 
Cambodia, where he was drugged and tortured for 12-16 
hours by Russian military advisors, but then he was 
rescued by U.S. "Mike" Forces that he thought were CIA 
agents and taken to Long Khanh hospital in Saigon and 
treated for superficial head wounds.  The veteran stated 
that thereafter he was recruited into a special operations 
and performed a number of missions, including spending 5 
days in Viet Cong tunnels and parachuting into China to 
assassinate a Chinese military officer.  In October 1967, 
the veteran saw a platoon of American troops rape a young 
Vietnamese girl in the Ham Show valley.

According to a February 1994 VA psychiatric examination 
report, the veteran gave a long history of "PTSD-type 
symptoms", including flashbacks, nightmares, irritability, 
alcohol abuse, and poor sleep since Vietnam.  According to 
the report, the veteran's salient problems included fear 
of sleeping secondary to fear of darkness and nightmares 
since Vietnam, and flashbacks of jungle foliage and 
bodies.  He reported frequent recollections of Vietnam, 
which he tried to avoid.  He had difficulty expressing 
affect and sensed a foreshortened future.  The examiner 
noted that decreased concentration or physiologic 
reactivity to reminders was not found.  According to the 
veteran, he engaged in combat 2-3 times per week after he 
joined the special forces, but all of this activity was 
"off the record,".  The examiner found the veteran to be 
only superficially cooperative, tending to avoid answering 
questions directly.  No gross delusions were reported, 
although he did claim to hear auditory hallucinations.  
His affect was flexible and unconcerned regarding 
reportedly traumatic events, though he occasionally 
appeared unconvincingly distressed.  The veteran claimed 
to have had PTSD since 1968.  Several psychological tests 
were administered to the veteran; the examiner detected a 
tendency to exaggerate and to over-report psychopathology.  
The veteran reported a degree of distress on testing which 
was not seen in the interview.  On the combat exposure 
scale, the veteran's reported experiences suggested heavy 
combat exposure; however, his stressors, as reported at 
the time of the interview, were found to be inconsistent 
with those reported in his written statement.  Overall, 
the examiner found that the veteran's tendency to 
exaggerate and to over-report symptoms invalidated the use 
of the Minnesota Multiphasic Personality Inventory-II test 
and this cast doubt on the evaluation.  The examiner 
concluded that the veteran's tendency to exaggerate 
symptoms prevented reliable evaluation or a diagnosis of 
PTSD at that time.  The VA clinical psychologist rendered 
an Axis I diagnosis of alcohol dependence, in partial 
remission, by history.  

In an undated addendum report, a consultant in 
neuropsychiatry offered four diagnoses, that of mixed 
personality traits, alcohol dependence, history of alcohol 
abuse, and "no PTSD found".  
 

In March 1994, the veteran sought to have his February 
1994 examination disregarded because his mother had died 
three days prior.  Another VA examination by a clinical 
psychologist was therefore afforded the veteran in April 
1994.  

The April 1994 VA psychological evaluation reflects that 
the veteran reported hyper-alertness, fear of darkness, 
paranoia, hyper-vigilance, nightmares, and a heightened 
startle response.  Psychological testing showed broad 
symptomatic endorsement and was found to be invalid and 
uninterpretable.  The examiner found evidence of a 
underlying personality disorder and noted that much of the 
veteran's rage was directed at his wife and his severely 
handicapped twin daughters.  The examiner indicated that, 
although disturbances similar to PTSD were evident, the 
veteran's diagnostic picture was more consistent with 
histrionic personality disorder and alcohol dependence.  
The examiner offered two diagnostic impressions on Axis I, 
alcohol dependence and, features of PTSD, in that order.  


The veteran testified in July 1997 concerning extensive 
participation in combat in Vietnam.  He reported having 
been captured and held in a cage for a short time before 
being rescued.  After service, the veteran stated that he 
never made the readjustment to civilian life.  His wife 
reported that the veteran came home from Vietnam a 
"stranger," that he was not the same person he was when he 
entered service.  He had episodes of rage which eventually 
forced him to quit working and strained his relationship 
with his children.

In its March 1998 decision, the Board made one specific 
finding of fact, which was that the evidence did not show 
a "clear" diagnosis of PTSD.  The claim was denied on that 
basis.  

The Board must next review the evidence submitted since 
the March 1998 Board decision to determine whether any of 
it is new and material evidence, that is, whether it 
results in a more complete record for evaluating the 
service connection claim.

The evidence submitted since March 1998 includes VA 
outpatient treatment reports and private medical records 
which are not relevant to the claim and thus are not new 
and material.  The veteran also submitted a letter from a 
retired service comrade who served in Vietnam with the 
veteran.  The service comrade noted that the men of the 
engineer company would come under enemy fire, sometimes 
daily.  The comrade noted that the engineers built 
bridges, hauled cargo, and "fought as infantry".  The 
service comrade recalled one soldier being wounded, but 
reported that because bridges, roads, trucks, and 
compounds were always being blown up, specific incidents 
of such were not remembered.  

It is pertinent to note that since issuance of the March 
1998 Board decision, the regulation governing service 
connection for PTSD has changed and the requirement that 
there be a "clear diagnosis" of PTSD has been deleted.  
The revised version of 38 C.F.R. § 3.304(f) states: 

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical 
evidence, between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

See 64 Fed. Reg. 32,807-808 (June 18, 1999) (codified at 
38 C.F.R. § 3.304(f) (effective March 7, 1997); see also 
38 U.S.C.A. § 1154(b); Pentecost v. Principi, 16 Vet. App. 
124; Cohen v. Brown, 10 Vet. App. 128 (1997).

Evaluating the new evidence in light of the regulatory 
change, it does not appear that any newly submitted 
evidence bears directly and substantially upon the 
specific matter under consideration, that is, it does not 
provide a diagnosis of PTSD, which is the critical element 
lacking in this case.  Thus, the new evidence submitted is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board therefore finds that no new and material 
evidence has been submitted and hereby denies the 
application to reopen the claim.  38 U.S.C.A. § 5108; 
Manio, supra.

A supplemental statement of the case issued in January 
2002 reflects that the veteran was informed that a 
confirmed diagnosis of PTSD was lacking in the case.  No 
evidence of a diagnosis of PTSD has been submitted since 
the prior Board decision that denied the claim on that 
basis.  No further action is required to fulfill VA's duty 
to assist the veteran in developing his claim or in 
notifying him what additional information he could submit.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).









ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

